Name: Commission Regulation (EEC) No 2409/90 of 14 August 1990 laying down a special rule concerning exports of C sugar and C isoglucose
 Type: Regulation
 Subject Matter: political geography;  beverages and sugar;  trade policy
 Date Published: nan

 No L 223/10 Official Journal of the European Communities 18 . 8 . 90 COMMISSION REGULATION (EEC) No 240S&gt;/5&gt;0 of 14 August 1990 laying down a special rule concerning exports of C sugar and C isoglucose ning trade with the German Democratic Republic in the agriculture ¢ and fisheries sector (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization on the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1069/89 (2), and in particular Article 26 (3) thereof, Whereas Article 26 of Regulation (EEC) No 1785/81 provides that C sugar which is not carried forward to the following marketing year pursuant to Article 27 of that Regulation and C isoglucose must be exported in the natural state without refunds or levies ; Whereas it should be specified that imports into the German Democratic Republic cannot be regarded as imports in this sense, given the provisions of Commission Regulation (EEC) No 2252/90 of 31 July 1990 laying down detailed rules for the application of Council Regula ­ tion (EEC) No 2060/90 on transitional measures concer ­ HAS ADOPTED THIS REGULATION : Article 1 For the purposes of Article 26 of Regulation (EEC) No 1785/81 , imports into the German Democratic Republic shall not be regarded as exports . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States; Done at Brussels, 14 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p . 4. O OJ No L 114, 27. 4. 1989, p. 1 . 0 OJ No L 203, 1 . 8 . 1990, p. 61 .